DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (3/11/22 Remarks: page 5, line 3 - page 7, line 8) have been fully considered but they are not persuasive.
With respect to claim 9, Applicant argues (3/11/22 Remarks: page 5, line 3 - page 6, line 2) that while Hoffman (“CyCADA: Cycle-Consistent Adversarial Domain Adaptation” teaches the use of a drive cam, Hoffman does not teach or suggest the use of a drive cam which performs the image processing operations set forth in claim 9:
…at the mounted camera device, generating, by the real-to-synthetic-image component, respective synthetic-appearing sample images based on the respective real-domain sample images;
at the mounted camera device, identifying, by the object-recognition component, objects depicted in the synthetic-appearing sample images, wherein the object-recognition component was trained using a set of synthetic-domain image data…
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to claim 9, Applicant disputes (3/11/22 Remarks: page 6, line 33) the rationale stated in support of the cited combination of the teachings of Hoffman and those of Fukada (US 20160044558).
However, Applicant’s statement is simply an assertion that Applicants do not admit the correctness of the stated rationale, without raising a specific argument against it.
With respect to claim 9, Applicant argues (3/11/22 Remarks: page 6, lines 3-35) that even if the cited combination of the teachings of Hoffman and Fukada is proper, Fukada does not teach or suggest the specific recited image processing steps of:
…at the mounted camera device, generating, by the real-to-synthetic-image component, respective synthetic-appearing sample images based on the respective real-domain sample images;
at the mounted camera device, identifying, by the object-recognition component, objects depicted in the synthetic-appearing sample images, wherein the object-recognition component was trained using a set of synthetic-domain image data…
However, the outstanding 35 USC §103 rejection of claim 9 does not assert that the Fukada camera performs these specific processing operations. As set forth in the claim mapping of the outstanding rejection (and reiterated in the current rejection), Hoffman is relied upon for the teachings of these specific image processing operations, and Fukada is relied upon for the teaching of image processing operations being performed within a vehicle-mounted camera.
With respect to claims 10-12, Applicant argues (3/11/22 Remarks: page 7, lines 2-3) that claims 10-12 are allowable for reasons similar to those advanced with respect to claim 9.
Applicant’s arguments with respect to claim 9 are addressed above.
With respect to claim 13, Applicant argues (3/11/22 Remarks: page 7, lines 4-8) that the additional Prior Art cited in the rejection of claim 13 (Gaidon (“Virtual Worlds as Proxy for Multi-Object Tracking Analysis”)) does not cure the alleged deficiencies of the Prior Art cited in the rejection of claim 9 (Hoffman (“CyCADA: Cycle-Consistent Adversarial Domain Adaptation”) in view of Fukada (US 20160044558)).
The alleged deficiencies of the Prior Art cited in the rejection of claim 9 are addressed above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (“CyCADA: Cycle-Consistent Adversarial Domain Adaptation”, cited in 5/21/19 Information Disclosure Statement) in view of Fukada (US 20160044558, cited in 3/23/21 Office Action).
With respect to claim 9, Hoffman discloses
Claim 9: A method for using a machine-learning model to identify objects depicted in real-domain sample images, wherein the machine learning model includes an object-recognition component and a real-to-synthetic-image component, and wherein the machine-learning model is associated with a mounted camera device (Hoffman Introduction, “real-world imagery” (which is necessarily obtained by an imaging device at a particular location, Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, see secondary reference below re mounted vehicle camera feature), the method comprising:
generating, by one or more image sensors of the mounted camera device, one or more real-domain sample images, the one or more real-domain sample images depicting a view of the mounted camera device (Hoffman Abstract, real world domain images; Hoffman section 4.2, real-world CityScapes images, Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, see secondary reference below re mounted vehicle camera feature);
at the mounted camera device (Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, see secondary reference below re mounted vehicle camera feature), generating (Fukada paragraphs 0028-0029, integration of image processing function into camera device), by the real-to-synthetic-image component, respective synthetic-appearing sample images based on the respective real-domain sample images (Hoffman Figure 6, generation of translation images between Grand Theft Auto (i.e. video game) and CityScapes with translation in both directions);
at the mounted camera device (Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, see secondary reference below re processing function integration into mounted vehicle camera feature), identifying, by the object-recognition component, objects depicted in the synthetic-appearing sample images (Hoffman Abstract and section 1, recognition of image objects), wherein the object-recognition component was trained using a set of synthetic-domain image data (Hoffman section 4.2, training of model using real-world CityScapes and synthetic GTA images); and
providing a report concerning the depicted objects based on the identification (Hoffman section 6.1.1, recognition results report), wherein visual characteristics of the synthetic-appearing sample images are similar to visual characteristics associated with the set of synthetic-domain image data (Hoffman Figure 4.2, road image recognition; Hoffman Figure 6, visual characteristics of synthetic GTA road sample images similar to visual characteristics of synthetic GTA (CityScapes to GTA converted) road image data; Hoffman section 4.2.2, adaptation of synthesized GTA image to accommodate known vividness characteristics of GTA images wherein they differ from CityScapes images).
Particularly with respect to the similarity of synthetic-appearing sample images and synthetic-domain image data, Hoffman teaches (Hoffman section 4.2.2) that the difference between the original real-domain images and the GTA synthetic-domain images is the saturation levels or the latter are much more vivid than the former. Hoffman further teaches (Hoffman section 4.2.2) that adaptation of the former to the latter adjusts the colors to compensate for this difference, thereby producing resulting GTA synthetic images more similar to the GTA sample images, insofar as the difference (i.e. dissimilarity) is compensated for (i.e. minimized in effect).
With respect to the recitations annotated “(see secondary reference below)” above, Hoffman discloses a “drive cam” (Hoffman section 2, paragraph bridging pages 3 & 4).
Hoffman does not specifically disclose the use of a mounted vehicle camera having image processing functionality rather than (e.g.) a hand held driving camera:
…the machine-learning model is associated with a mounted camera device…
…at the mounted camera device, generating, by the real-to-synthetic-image component…
…at the mounted camera device, identifying, by the object-recognition component…
The use of a vehicular mounted camera device which includes an image processor enabling it to perform image processing operations is known in the art as disclosed for example by Fukada (Fukada paragraphs 0028-0029 mounted vehicle camera having an integrated image processor).
Hoffman and Fukada are combinable because they are from the field of vehicular cameras (i.e. drive cams).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to implement the “drive cam” mentioned but not described in detail by Hoffman in the form of the mounted vehicle camera of Fukada.
The suggestion/motivation for doing so would have been to implement the “drive cam” element of Hoffman in a form which does not require a driver or passenger to hold a device by hand.
Also, Examiner notes that the implementation of known devices in a one-piece integrated form (e.g. implementing a combination of a camera and a vehicle by mounting a camera to a vehicle), in cases where this feature does not produce a new and unexpected result, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Applying these teachings to claims 10-12:
Claim 10: A method for using a machine-learning model to identify objects depicted in real-domain sample images, wherein the machine learning model includes an object-recognition component and a real-to-synthetic-image component, and wherein the machine-learning model is associated with a mounted camera device (Hoffman Introduction, “real-world imagery” (which is necessarily obtained by an imaging device at a particular location, Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera), the method comprising:
generating, by one or more image sensors of the mounted camera device, one or more real-domain sample images, the one or more real-domain sample images depicting a view of the mounted camera device (Hoffman Abstract, real world domain images; Hoffman section 4.2, real-world CityScapes images, Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera);
at the mounted camera device (Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera), generating (Fukada paragraphs 0028-0029, integration of image processing function into camera device), by the real-to-synthetic-image component, respective synthetic-appearing sample images based on the respective real-domain sample images (Hoffman Figure 6, generation of translation images between Grand Theft Auto (i.e. video game) and CityScapes with translation in both directions);
at the mounted camera device (Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera), identifying (Fukada paragraphs 0028-0029, integration of image processing function into camera device), by the object-recognition component, objects depicted in the synthetic-appearing sample images (Hoffman Abstract and section 1, recognition of image objects), wherein the object-recognition component was trained using a set of synthetic-domain image data (Hoffman section 4.2, training of model using real-world CityScapes and synthetic GTA images); and
providing a report concerning the depicted objects based on the identification (Hoffman section 6.1.1, recognition results report), wherein the object-recognition component is a convolutional neural network (Hoffman section 3, convent (i.e. convolutional neural network)).
Claim 11: A method for using a machine-learning model to identify objects depicted in real-domain sample images, wherein the machine learning model includes an object-recognition component and a real-to-synthetic-image component, and wherein the machine-learning model is associated with a mounted camera device (Hoffman Introduction, “real-world imagery” (which is necessarily obtained by an imaging device at a particular location, Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera), the method comprising:
generating, by one or more image sensors of the mounted camera device, one or more real-domain sample images, the one or more real-domain sample images depicting a view of the mounted camera device (Hoffman Abstract, real world domain images; Hoffman section 4.2, real-world CityScapes images, Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera);
at the mounted camera device (Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera), generating (Fukada paragraphs 0028-0029, integration of image processing function into camera device), by the real-to-synthetic-image component, respective synthetic-appearing sample images based on the respective real-domain sample images (Hoffman Figure 6, generation of translation images between Grand Theft Auto (i.e. video game) and CityScapes with translation in both directions);
at the mounted camera device (Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera), identifying (Fukada paragraphs 0028-0029, integration of image processing function into camera device), by the object-recognition component, objects depicted in the synthetic-appearing sample images (Hoffman Abstract and section 1, recognition of image objects), wherein the object-recognition component was trained using a set of synthetic-domain image data (Hoffman section 4.2, training of model using real-world CityScapes and synthetic GTA images); and
providing a report concerning the depicted objects based on the identification (Hoffman section 6.1.1, recognition results report), wherein the real-to-synthetic-image component is a generative network of a cycle- consistent adversarial network (Hoffman Abstract and section 4.2, CyCADA (i.e. Cycle-Consistent Adversarial Domain Adaptation) network).
Claim 12: A method for using a machine-learning model to identify objects depicted in real-domain sample images, wherein the machine learning model includes an object-recognition component and a real-to-synthetic-image component, and wherein the machine-learning model is associated with a mounted camera device (Hoffman Introduction, “real-world imagery” (which is necessarily obtained by an imaging device at a particular location, Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera), the method comprising:
generating, by one or more image sensors of the mounted camera device, one or more real-domain sample images, the one or more real-domain sample images depicting a view of the mounted camera device (Hoffman Abstract, real world domain images; Hoffman section 4.2, real-world CityScapes images, Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera);
at the mounted camera device (Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera), generating (Fukada paragraphs 0028-0029, integration of image processing function into camera device), by the real-to-synthetic-image component, respective synthetic-appearing sample images based on the respective real-domain sample images (Hoffman Figure 6, generation of translation images between Grand Theft Auto (i.e. video game) and CityScapes with translation in both directions);
at the mounted camera device (Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera), identifying (Fukada paragraphs 0028-0029, integration of image processing function into camera device), by the object-recognition component, objects depicted in the synthetic-appearing sample images (Hoffman Abstract and section 1, recognition of image objects), wherein the object-recognition component was trained using a set of synthetic-domain image data (Hoffman section 4.2, training of model using real-world CityScapes and synthetic GTA images); and
providing a report concerning the depicted objects based on the identification (Hoffman section 6.1.1, recognition results report), wherein the mounted camera device (Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera) is associated with a location (Hoffman Introduction, “real-world imagery” (which is necessarily obtained by an imaging device at a particular location)), and the set of synthetic-domain image data includes objects and lighting conditions that are expected to be present at the location (Hoffman section 4.2, SYNTHIA video sequences rendered for various environments and lighting conditions).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Fukada as applied to claim 9 above, and further in view of Gaidon (“Virtual Worlds as Proxy for Multi-Object Tracking Analysis”, cited in 5/21/19 Information Disclosure Statement).
With respect to claim 13, Hoffman in view of Fukada teaches:
Claim 13: A method for using a machine-learning model to identify objects depicted in real-domain sample images, wherein the machine learning model includes an object-recognition component and a real-to-synthetic-image component, and wherein the machine-learning model is associated with a mounted camera device (Hoffman Introduction, “real-world imagery” (which is necessarily obtained by an imaging device at a particular location, Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera), the method comprising:
generating, by one or more image sensors of the mounted camera device, one or more real-domain sample images, the one or more real-domain sample images depicting a view of the mounted camera device (Hoffman Abstract, real world domain images; Hoffman section 4.2, real-world CityScapes images, Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera);
at the mounted camera device (Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera), generating (Fukada paragraphs 0028-0029, integration of image processing function into camera device), by the real-to-synthetic-image component, respective synthetic-appearing sample images based on the respective real-domain sample images (Hoffman Figure 6, generation of translation images between Grand Theft Auto (i.e. video game) and CityScapes with translation in both directions);
at the mounted camera device (Hoffman section 2, paragraph bridging pages 3 & 4, “drive cam”, Fukada paragraphs 0028-0029 mounted vehicle camera), identifying (Fukada paragraphs 0028-0029, integration of image processing function into camera device), by the object-recognition component, objects depicted in the synthetic-appearing sample images (Hoffman Abstract and section 1, recognition of image objects), wherein the object-recognition component was trained using a set of synthetic-domain image data (Hoffman section 4.2, training of model using real-world CityScapes and synthetic GTA images); and
providing a report concerning the depicted objects based on the identification (Hoffman section 6.1.1, recognition results report), wherein the set of synthetic-domain image data used to train the object-recognition component was deterministically generated in accordance with a scene specification outline and a seed value, wherein the scene specification outline specifies a range of scenes, and wherein each of the scenes comprises one or more objects and a camera model (see secondary reference below).
With respect to the recitations annotated “(see secondary reference below)” above, Gaidon discloses:
…wherein the set of synthetic-domain image data used to train the object-recognition component was deterministically generated in accordance with a scene specification outline (Gaidon section 3.2-3.3, particularly section 3.2, final paragraph and section 3.3., second paragraph, generation of synthetic video having a range of parameters such as camera position (generating a different scene) and lighting conditions)) and a seed value (Gaidon section 3.2-3.3, particularly section 3.2, final paragraph and section 3.3., second paragraph, generation of synthetic video having a range of parameters, any of which are readable upon the recited “seed value”), wherein the scene specification outline specifies a range of scenes, and wherein each of the scenes comprises one or more objects (Gaidon section 3.2-3.3, particularly section 3.2, final paragraph and section 3.3., second paragraph, generation of synthetic video having a range of parameters such as camera position (which inherently determines which objects are in the camera viewfield for a given position among the range of positions)) and a camera model (Gaidon section 3.2-3.3, particularly section 3.2, final paragraph and section 3.3., second paragraph, generation of synthetic video having a range of parameters, constituting a “camera model”).
Hoffman in view of Fukada and Gaidon are combinable because they are from the field of synthetic image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to generate the Hoffman scenes from various parameters such as camera position and lighting as taught by Gaidon.
The suggestion/motivation for doing so would have been to enable the generation of synthetic images in a manner customized to enable study of single factors or conduct “what if” analysis, as described by Gaidon (Gaidon section 3.3, first paragraph).
Therefore, it would have been obvious to combine Hoffman in view of Fukada with Gaidon to obtain the invention as specified in claim 13.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663